Citation Nr: 0620740	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-05 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 50 percent prior to July 
14, 2005, and a rating in excess of 70 percent from July 14, 
2005, forward, for residuals of spinal meningitis with 
conversion features.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from April 1943 to December 
1945, and October 1950 to May 1957.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision by the Department 
of Veterans Affairs (VA) Atlanta, Georgia Regional Office 
(RO).

The June 2005 Board remand referred the issue of entitlement 
to service connection for post-traumatic stress disorder.  No 
additional material pertaining to this claim is found in the 
record, however.  This matter is REFERRED to the RO for the 
appropriate action.  


FINDING OF FACT

The veteran's residuals of spinal meningitis with conversion 
features causes deficiencies in most areas, to include social 
relations, thinking and mood, but does not cause total 
occupational and social impairment.  


CONCLUSIONS OF LAW

1.  Prior to July 14, 2005, the criteria for a rating of 70 
percent, but no higher, for residuals of spinal meningitis 
with conversion features are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 
8099, 4.126, 4.130, Diagnostic Code 9424 (2005).

2.  The criteria for a rating in excess of 70 percent are not 
met for residuals of spinal meningitis with conversion 
features.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.124a, Diagnostic Code 8099, 4.126, 4.130, 
Diagnostic Code 9424 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

In October 2001, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for a claim 
for increased rating.  Although there has not been any 
explicit effective date notice, in accord with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), no 
prejudice resulted from this lack of notice, nor has any 
prejudice been alleged.  In addition, because the veteran is 
now rated at 70 percent throughout the pendency of this 
claim, any question as to effective date is moot.  

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records, and providing VA examinations.  
Additionally, all development requests in the June 2005 Board 
remand were fulfilled, to include the referral for action of 
the claim for a total rating based on individual 
unemployability (TDIU).  A TDIU form was mailed to the 
veteran, but no response was received; consequently, no 
discussion of that issue is necessary.  The foregoing 
evidence satisfies the duties to notify and assist.  

The veteran is currently service connected for residuals of 
spinal meningitis with conversion features under diagnostic 
code (DC) 8099-9424.  He is rated at 50 percent under DC 9424 
for his conversion features, from July 3, 2001, the date of 
the claim, to July 13, 2005.  The veteran's rating was 
increased to 70 percent, effective July 14, 2005.  

Under the rating criteria for mental disorders, a 70 percent 
rating is assigned for occupational and social impairment 
with deficiencies in most areas, such as work, family 
relations, judgment, thinking or mood.  The evidence of 
record supports a rating of 70 percent prior to July 14, 
2005.  

Records dating in 2002 report the veteran presented histories 
of social anxiety ("gets very nervous around crowds"), and 
often little interest or little pleasure in doing things.  
The records also indicate findings of "ill appearance," 
"extreme chronic emotionality," memory impairment, chronic 
and debilitating anxiety, depression, cognitive difficulties, 
and anxiety attacks.  
A June 2002 VA examination reported that, although the 
veteran's thinking was coherent, it was also tangential and 
circumstantial at times.  The veteran's affect was depressed, 
his short-term memory was fair-to-poor, and the veteran did 
poorly with numbers.  Additionally, the veteran's speech was 
slow, although the difficulty in communicating was attributed 
to a hearing impediment.  At the examination, the veteran 
presented a history of little social interaction, reporting 
that he spent his time either watching television or 
sleeping.  The veteran's wife reported that the veteran had 
trouble remembering where he put things and had a tendency to 
blame others.  The examiner assessed the veteran with mild 
impairment of cognitive functioning and moderate generalized 
anxiety disorder with depression, and assigned a Global 
Assessment of Functioning (GAF) score of 52, which 
corresponds to a finding of moderate, near severe, symptoms 
or difficulties in social, occupational, or school 
functioning.  

Records from 2003 and 2004 report assessments of anxiety, to 
include debilitating anxiety, and difficulties in performing 
cognitive tests.  An October 2004 statement from a private 
physician reported the veteran had severe anxiety neurosis 
and depression that interfered with his ability to function, 
make decisions, and relate to others.  In addition, the 
physician stated that the veteran's condition makes it 
impossible for him to hold a job and makes it very difficult 
to attend to his activities of daily living, and figure out 
and do what needs to be done.  The record reflects that 
although medication could significantly help the veteran's 
condition, the veteran often fails to take the medication.  

The evidence more nearly approximates the criteria for a 70 
percent rating for the entire period of service connection.  
The evidence does not support a finding that the veteran's 
PTSD produces total occupational and social impairment to 
warrant a 100 percent rating for service-connected PTSD, 
however.  See 38 C.F.R. § 4.7 (2005).

The 2005 VA examination record indicates the veteran has 
become increasingly paranoid, argumentative, agitated, and 
anxious, and he still has rapid mood changes, emotionality, 
and impaired memory.  The veteran was also noted to have 
fairly poor insight and judgment, short-term memory 
impairment, and slightly anxious mood.  The examination also 
reported, however, that the veteran continues to drive on a 
daily basis and he is able to do all activities of daily 
living on his own.  He is still married, and records report a 
history of no problems interacting with his family.  The 
evidence of record also indicates the veteran has 
consistently denied suicidal or homicidal ideation, 
hallucinations, or delusions, and has been oriented, at a 
minimum, to time, place, and person.  The 2005 examination 
record reports the veteran's speech was overall coherent and 
goal-oriented when comprehensible (the examiner noted the 
veteran's speech was slurred and at times difficult to 
understand).  A GAF score of 58 was assigned, which 
corresponds to moderate symptoms or difficulties in social, 
occupational, or school functioning.  

The veteran reported working a series of jobs after 
separation from service until retirement (in 1983 or 1986, 
the records are inconsistent), continuing to do carpentry and 
other similar odd jobs until his health became too bad to 
work.  Although the veteran has been described as 
unemployable due to residuals of meningitis with conversion 
features, and there is some evidence that the veteran 
exhibits impairment in his ability to obtain employment due 
to his anxiety, depression, and memory impairment, the record 
as a whole does not show total occupational and social 
impairment due to residuals of meningitis with conversion 
features.  

The veteran does not have symptoms such as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name, and the veteran's GAF scores of 52 and 58 
represent moderate symptoms or moderate difficulty in social, 
occupational or school functioning and, as such, indicate 
that the veteran is not totally impaired occupationally or 
socially.  

Additionally, the veteran's difficulty in gaining employment 
has been also attributed to chronic obstructive pulmonary 
disease which has required hospitalization several times, and 
to an angioplasty in 1995.  The veteran's substantial hearing 
loss, which was sufficiently severe as to require the 
veteran's son to speak for the veteran at the 2005 
examination, must also be considered a cause of the lack of 
employment.  

Based on the foregoing, the preponderance of the evidence is 
against a finding that the veteran meets or approximates the 
criteria for a 100 percent rating under DC 9424.  

In November 2005 the RO sent the veteran a questionnaire 
regarding a total disability rating for compensation purposes 
based on individual unemployability.  No response is of 
record.


ORDER

Entitlement to a rating of 70 percent, but no more, prior to 
July 14, 2005, for residuals of spinal meningitis is granted.

Entitlement to a rating in excess of 70 percent for residuals 
of spinal meningitis is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


